RENDERED: OCTOBER 28, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-1201-MR

BENJAMIN ROSS WOODBURN                                             APPELLANT


                 APPEAL FROM MCLEAN CIRCUIT COURT
v.                HONORABLE BRIAN WIGGINS, JUDGE
                       ACTION NO. 18-CR-00065


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: DIXON, LAMBERT, AND L. THOMPSON, JUDGES.

LAMBERT, JUDGE: Appellant Benjamin Ross Woodburn (Woodburn) appeals

from the order of the McLean Circuit Court, entered on May 10, 2021, denying his

motion to vacate his sentence pursuant to Kentucky Rules of Criminal Procedure

(RCr) 11.42. Following review of the record, briefs, and applicable law, we

affirm.
                  FACTS AND PROCEDURAL BACKGROUND

              On November 5, 2018, Woodburn was indicted for third-degree rape

and third-degree unlawful transaction with a minor. It was alleged that he, while in

a position of authority or special trust,1 engaged in sexual intercourse with a female

minor, less than eighteen years of age, and gave her alcohol while knowing she

was under the age of eighteen. On December 17, 2018, he entered a guilty plea

accepting the Commonwealth’s offer of a sentence of one year for third-degree

rape and twelve months for unlawful transaction with a minor.

              At the guilty plea hearing, a plea colloquy was conducted. Woodburn

acknowledged he signed the forms containing his guilty plea, discussed them with

his attorney, and understood their contents. When asked if he had any questions

for the trial court pertaining to his plea, Woodburn indicated he did not. A

sentencing hearing was scheduled for February 25, 2019. On February 20, 2019, a

motion for work release was filed, pursuant to Kentucky Revised Statutes (KRS)

439.265.

              At the sentencing hearing, trial counsel questioned whether Woodburn

would be required to complete the sex offender treatment program (SOTP) as

indicated in the presentence investigation report. Trial counsel expressed


1
  Woodburn was under contract with the McLean County school district for a teaching position
at the time of the incident.



                                             -2-
confusion due to a previous conversation he had with a representative at the

Department of Corrections (DOC) indicating Woodburn would “not have to do it”

unless “probation and parole requires it.” The Commonwealth and a representative

from probation and parole confirmed, on the record, that Woodburn would have to

complete the program. The trial court then discussed the requirements of post-

incarceration supervision and informed Woodburn that failure to complete SOTP

was actionable by probation and parole. The trial court subsequently heard

arguments on Woodburn’s motion for work release.

            A final judgment and sentence of imprisonment was entered on

February 27, 2019, sentencing Woodburn to one year and requiring him to register

as a sex offender for twenty years. On March 1, 2019, the trial court entered an

order denying Woodburn’s motion for work release. Two additional motions for

work release were subsequently filed and denied.

            On January 26, 2021, Woodburn filed a motion to vacate his sentence

pursuant to RCr 11.42. He alleged that he received ineffective assistance of

counsel when his trial counsel failed to fully advise him of the consequences of

pleading guilty to a sex offense. An evidentiary hearing was held on April 12,

2021. Three witnesses testified during the hearing: Kentucky State Police Trooper

Shane Settle, the investigating officer; the victim; and Woodburn.




                                        -3-
             At the hearing, the Commonwealth presented cell phone and location

data evidence indicating Woodburn and the victim were together on the date, time,

and near the location of the pled offenses. Trooper Settle testified that the victim

acknowledged engaging in intercourse with Woodburn to investigators and two

friends who also informed him that they observed physical markings on the victim

near the time of the incident. During her testimony at the evidentiary hearing, the

victim denied ever having intercourse with Woodburn or having any such physical

markings but confirmed she was with him on the date and time in question and that

he provided her with alcohol. She further acknowledged telling two friends and

law enforcement she engaged in intercourse with Woodburn but testified she was

motivated by a desire to garner popularity among her peers and was “hounded” by

investigators during her questioning. Woodburn testified that, prior to entry of his

guilty plea, trial counsel never informed him of post-incarceration supervision, he

believed he would not have to complete SOTP, and he believed he would be

granted work release.

             The trial court denied Woodburn’s RCr 11.42 motion by its order

entered on May 10, 2021.

                            STANDARD OF REVIEW

             A motion filed pursuant to RCr 11.42 is reviewed under the two-prong

test laid forth in Strickland v. Washington, 466 U.S. 688, 104 S. Ct. 2052, 80 L.


                                         -4-
Ed. 2d 674 (1984); accord Gall v. Commonwealth, 702 S.W.2d 37 (Ky. 1985),

which requires a showing by the movant that counsel’s performance was

“deficient” as measured by the objective standard of reasonableness under

“prevailing professional norms.” Once this prong is satisfied, it must then be

demonstrated whether counsel’s error resulted in a reasonable probability that the

outcome would have been different. In cases involving a guilty plea, the movant

must show that, but for counsel’s deficient performance, the movant would not

have pled guilty but would have insisted on going to trial. Hill v. Lockhart, 474

U.S. 52, 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985). There is a strong presumption

that counsel’s representation is within the “wide range” of reasonable assistance.

Commonwealth v. Pridham, 394 S.W.3d 867, 875 (Ky. 2012) (citing Strickland,

466 U.S. at 689, 104 S. Ct. at 2052). “Hindsight and second guesses” are

“inappropriate, and often more so, where a plea has been entered without a full

trial[.]” Id. at 876 (quoting Premo v. Moore, 562 U.S. 115, 132, 131 S. Ct. 733,

745-46, 178 L. Ed. 2d 649 (2011)). We review a trial court’s factual findings only

for clear error, but its application of legal standards de novo. Id. at 875.

                                     ANALYSIS

             We must first address deficiencies in the appellant brief, which does

not conform with the provisions of Kentucky Rules of Civil Procedure (CR)

76.12(4)(c)(iv) and (v). These provisions require an appellant’s brief to contain:


                                          -5-
             (iv) A “STATEMENT OF THE CASE” consisting of a
             chronological summary of the facts and procedural
             events necessary to an understanding of the issues
             presented by the appeal, with ample references to the
             specific pages of the record, or tape and digital counter
             number in the case of untranscribed videotape or
             audiotape recordings, or date and time in the case of all
             other untranscribed electronic recordings, supporting
             each of the statements narrated in the summary.

             (v) An “ARGUMENT” conforming to the statement of
             Points and Authorities, with ample supportive references
             to the record and citations of authority pertinent to each
             issue of law and which shall contain at the beginning of
             the argument a statement with reference to the record
             showing whether the issue was properly preserved for
             review and, if so, in what manner.

Id. (emphasis added). The appellant’s brief contains minimal citations to the

record, no specific digital counter number as it relates to the video record, and no

statement of preservation at the beginning of its argument section for any

arguments raised on appeal with citations to the record demonstrating how they

were preserved for review.

             Striking a brief for failure to provide citations to the record for factual

assertions and imposing the manifest injustice standard of review for an omitted

statement of preservation are available sanctions for these respective errors in

appellate briefing. CR 76.12(8); Ford v. Commonwealth, 628 S.W.3d 147, 155

(Ky. 2021); Commonwealth v. Roth, 567 S.W.3d 591, 595-96 (Ky. 2019).

However, after careful review and consideration, we will not strike the brief and


                                          -6-
will review the arguments under the ordinary Strickland analysis due to the

relatively small length of the record and the readily discernible issues presented for

argument. See Hallis v. Hallis, 328 S.W.3d 694, 698 (Ky. App. 2010).

               The trial court denied Woodburn’s motion to vacate due to his failure

to include a signed verification, as required by RCr 11.42(2), and on the merits of

his motion. RCr 11.42(2) states:

               The motion shall be signed and verified by the movant
               and shall state specifically the grounds on which the
               sentence is being challenged and the facts on which the
               movant relies in support of such grounds. Failure to
               comply with this section shall warrant a summary
               dismissal of the motion.

(Emphasis added.)

               A review of the record supports the trial court’s denial of Woodburn’s

motion for lack of verification.2 This is a mandatory requirement that must be

complied with, otherwise, the trial court lacks jurisdiction. Cleaver v.

Commonwealth, 569 S.W.2d 166, 169 (Ky. 1978). On this reasoning alone,

dismissal of Woodburn’s motion was warranted.


2
  At the conclusion of the April 12, 2021, evidentiary hearing, Woodburn’s counsel stated to the
trial court that a verification was signed and completed. However, the record before this Court
does not contain a written verification with the RCr 11.42 motion on file, and the appellant’s
brief offers no argument on appeal addressing this nor does it provide a citation to the record on
appeal where a verification could be located. It is an appellant’s responsibility to ensure that the
record is complete on appeal, and it is to be assumed that the omitted record supports the
decision of the trial court. See Hatfield v. Commonwealth, 250 S.W.3d 590, 600-01 (Ky. 2008)
(citation omitted).



                                                -7-
             As to the trial court’s decision on the merits of the underlying claims,

we further find no errors which would have compelled reversal had the motion

been compliant with the verification requirement.

             In his brief, Woodburn devotes discussion to the requirements for a

knowing and voluntarily entered plea under Boykin v. Alabama, 395 U.S. 238, 89

S. Ct. 1709, 23 L. Ed. 2d 274 (1969). Woodburn does not dispute he was

sufficiently aware of the rights he was waiving and the direct consequence of his

plea. Instead, he contends he was not sufficiently advised of various consequences

related to conviction for a sex offense. Specifically, Woodburn argues trial

counsel failed to advise him of the requirements of post-incarceration supervision

under KRS 532.043 and incorrectly advised him about completion of SOTP along

with its effect on his parole eligibility. Woodburn further alleges he was

incorrectly advised as to his eligibility for work release.

             At the evidentiary hearing, Woodburn failed to offer any testimony

from trial counsel. This presented evidentiary hurdles because, as the movant

bringing a claim under RCr 11.42, he has the burden of establishing convincingly

he was deprived of a substantial right. Skaggs v. Commonwealth, 488 S.W.3d 10,

14 (Ky. App. 2016) (citation omitted). Due to the absence of trial counsel, there

was no testimony offered, aside from Woodburn’s, as to what he was or was not

advised of by trial counsel prior to the entry of his guilty plea.


                                          -8-
             While it is a general rule that uncontradicted testimony of a fact is to

be considered conclusive, there are exceptions such as when the witness has a

stake or interest in the outcome of the litigation, in which case the trier of fact may

weigh the credibility of the testimony. Bullock v. Gay, 296 Ky. 489, 491, 177

S.W.2d 883, 885 (1944). Upon appeal of an order entered after an RCr 11.42

evidentiary hearing, a reviewing court must defer to the lower court on findings of

fact and assessment of witness credibility unless clearly erroneous. Skaggs, 488

S.W.3d at 14; Saylor v. Commonwealth, 357 S.W.3d 567, 571 (Ky. App. 2012).

             At the conclusion of all the witness testimony presented at the

evidentiary hearing, the trial court inquired about trial counsel’s absence as a

witness. Woodburn’s counsel responded that the record “bears out” the alleged

errors of trial counsel. However, a review of the record does not clearly

demonstrate what trial counsel advised Woodburn and only leaves room for the

type of second guessing that is impermissible in these actions. See Pridham, 394

S.W.3d at 875.

             Woodburn had notice of post-incarceration supervision and SOTP

based on his affirmative acknowledgements during sentencing when he was asked

if he understood he would be subject to and required to complete them.

Additionally, any alleged deficiencies in trial counsel’s advice concerning SOTP




                                          -9-
and his work release eligibility would not warrant relief for ineffective assistance

under these circumstances. See Pridham, 394 S.W.3d at 882.

             Lastly, we do not find any error in the trial court’s ruling that any

alleged deficient performance by counsel did not prejudice Woodburn. Witness

testimony demonstrates the victim stated she engaged in intercourse with

Woodburn, and there was corroborating evidence in the form of witnesses and cell

phone and location data placing Woodburn and the victim near the scene of the

incident where the offenses occurred. That the victim recanted her statement does

not alone satisfy the second Strickland prong. Kentucky law generally looks upon

recantations with skepticism. See Taylor v. Commonwealth, 175 S.W.3d 68, 71

(Ky. 2005), as modified on denial of reh’g (Nov. 23, 2005) (“[R]ecanted testimony

is not reliable and should therefore be given little weight . . . .”); Hensley v.

Commonwealth, 305 S.W.3d 434, 437 (Ky. App. 2010) (“That a witness has

recanted prior testimony is relevant to judging credibility, but it would not result in

an automatic dismissal of charges or an acquittal.”). Furthermore, there is nothing

in the record indicating the victim recanted the allegations prior to the entry of

Woodburn’s plea.

             Woodburn finally asserts he had a defense based upon the assertion

that he was no longer providing services to the school the victim attended at the

time of the incident. But it is undisputed that Woodburn was still under contract


                                          -10-
with the McLean County school district and the victim was under the age of

eighteen, and the victim testified that she knew Woodburn from his position at her

school. Considering the totality of this evidence, it was not unreasonable for trial

counsel to advise Woodburn to accept the plea, and we do not find it reasonably

likely he would have rejected the plea in favor of proceeding to trial.

                                  CONCLUSION

             For the foregoing reasons, the McLean Circuit Court’s order denying

Woodburn's RCr 11.42 motion is affirmed.

             ALL CONCUR.

BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Steven L. Boling                           Daniel Cameron
Owensboro, Kentucky                        Attorney General of Kentucky

                                           Jenny L. Sanders
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -11-